DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rowan P. Smith Reg No 64,198 on 07/28/1992.
The application has been amended as follows: 

1.         (Currently Amended) An apparatus for a local area network characterized by a plurality of network modules configured to convey data over a physical communication channel and with at least one of the network modules including a management communications bus for communication among a plurality of logic nodes via a communications protocol and the communications protocol having an optional preamble field with a predetermined set of data bit values to synchronize communications between logic nodes among the plurality of logic nodes, the apparatus comprising:
a master logic node of the plurality of logic nodes, wherein the master logic node is configured to:
disable use of the optional preamble field for data communications on the management communications bus,
receive an indication that a slave logic node of the plurality of logic nodes is not synchronized, and
responsive to disabling the use of the optional preamble field and receiving the indication that the slave logic node is not synchronized, communicate, using the management communications bus, a communication transaction that includes a data/address field formatted in accordance with the communications protocol, wherein the master logic node is configured to encode a subset of the predetermined set of data bit values in the data/address field of the communication transaction,, and the communication transaction includes a write transaction with the data/address field having the subset of the predetermined set of data bit values that synchronizes the slave logic node to the master logic node; and
the slave logic node being configured to:
receive the communication transaction,
determine that the subset of the predetermined set of data bit values is encoded into the communication transaction, and
synchronize to the transactions.

2.	(Previously Presented) The apparatus of claim 1, wherein the subset of the predetermined set of data bit values in the data/address field is a uniquely recognizable subset of the predetermined set of data bit values.

3.	(Previously Presented) The apparatus of claim 1, wherein the optional preamble field is in accordance with the communications protocol.
	
4.	(Previously Presented) The apparatus of claim 1, wherein the communications protocol is compliant with an industry standard that defines an Ethernet-based local-area network (LAN) technology.

5-6.	(Cancelled)

7.	(Currently Amended) The apparatus of claim 1, wherein the communication transaction includes the [[a ]]write transaction to a physical address that is not in use

8.	(Currently Amended) The apparatus of claim 1, wherein the communication transaction includes the [[a ]]write transaction to a read-only register address

9.	(Currently Amended) The apparatus of claim 1, wherein the communication transaction includes the [[a ]]write transaction to a port address that is not in use

10.	(Currently Amended) The apparatus of claim 1, wherein the communication transaction includes the [[a ]]write transaction to a management data input/output-managed device (MMD) number that does not exist for an indicated port address

11. 	(Currently Amended) The apparatus of claim 1, wherein the communication transaction includes the [[a ]]write transaction to a management data input/output-managed device (MMD) number associated with an address pointer to an unused register address

12. 	(Currently Amended) The apparatus of claim 1, wherein the communication transaction includes the [[a ]]write transaction to a management data input/output-managed device (MMD) number associated with a register address that is reserved

13. 	(Cancelled)

14. 	(Previously Presented) The apparatus of claim 1, wherein the subset of the predetermined set of data bit values in the data/address field include a uniquely recognizable consecutive set of values which is provided as part of load data, and the slave logic node that receives the communication transaction from the master logic node, and in response, synchronizes to the transactions.

15.	(Currently Amended) A method for use within a local area network characterized by a plurality of network modules configured to convey data over a physical communication channel and with at least one of the network modules including a management communications bus for communication among a plurality of logic nodes via a communications protocol and the communications protocol having an optional preamble field with a predetermined set of data bit values to synchronize communications between logic nodes among the plurality of logic nodes, the method comprising:
at one of the plurality of logic nodes and using circuitry:
disabling use of the optional preamble field for data communications on the management communications bus,
receive an indication that a slave logic node of the plurality of logic nodes is not synchronized, and
after disabling the use of the optional preamble field and responsive to receiving the indication that the slave logic node is not synchronized, communicating a synchronization data frame including information in a data/address field of the communications protocol that includes a subset of the predetermined set of data bit values in the data/address field to synchronize the other of the plurality of logic nodes to the one of the plurality of logic nodes and transactions carried out on the management communications bus, wherein the subset of the predetermined set of data bit values includes an invalid address for the communication transaction or invalid data for the communication transaction so that the communication transaction is ignored by synchronized logic nodes of the plurality of logic nodes, and the synchronization data frame includes a write transaction with the data/address field having the subset of the predetermined set of data bit values that synchronizes the slave logic node to a master logic node, wherein the slave logic node is configured to receive the synchronization data frame, determine that the subset of the predetermined set of data bit values is encoded into the synchronization data frame, and synchronize to the transactions.

16. 	(Previously Presented) The method of claim 15, wherein communicating the information includes providing the subset of the predetermined set of data bit values in the data/address field and communicating the information as a communications transaction to the other of the plurality of logic nodes to synchronize in lieu of the preamble field.

17. 	(Previously Presented) The method of claim 15, further including processing, at the other of the plurality of logic nodes, the communicated information, and in response to the subset of the predetermined set of data bit values, synchronizing in lieu of the preamble field.

18-19. 	(Cancelled)

20. 	(Previously Presented) The method of claim 15, wherein the indication that the slave logic node is not synchronized includes a determination that the slave logic node is unresponsive to a previously provided communications transaction.

Allowable Subject Matter
Claims 1-4, 7-12, 14-17, and 20 renumbered, 1-4, 5-10, 11-14, and 15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims have been amended to include limitations from claims 2-4, and the entirety of claims 5-6 and 13, which includes  “ a master logic node of the plurality of logic nodes, wherein the master logic node is configured to: disable use of the optional preamble field for data communications on the management communications bus, receive an indication that a slave logic node of the plurality of logic nodes is not synchronized, and responsive to disabling the use of the optional preamble field and receiving the indication that the slave logic node is not synchronized, communicate, using the management communications bus, a communication transaction that includes a data/address field formatted in accordance with the communications protocol, wherein the master logic node is configured to encode a subset of the predetermined set of data bit values in the data/address field of the communication transaction and wherein the subset of the predetermined set of data bit values includes an invalid address for the communication transaction or invalid data for the communication transaction so that the communication transaction is ignored by synchronized logic nodes of the plurality of logic nodes, and the communication transaction includes a write transaction with the data/address field having the subset of the predetermined set of data bit values that synchronizes the slave logic node to the master logic node; and the slave logic node being configured to: receive the communication transaction, determine that the subset of the predetermined set of data bit values is encoded into the communication transaction, and synchronize to the transactions.” The claims now require packets that typically synchronize using a set of patterned bits in the preamble that is set to be optional in the communications protocol, which is then used by a set of master and slave nodes to synchronize transactions.  The master node disables the preamble and instead uses a set of bits inserted into the data/address field of a packet upon determining that the slave node is not synchronized to the master.  An improper write function is performed to the slave from the master using a write i/o operation with an invalid destination in order to allow the slave node to synchronize to the master using this invalid transaction.  An updated search did not result in a prior art or a combination of arts that would anticipate nor render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         /DHAIRYA A PATEL/Primary Examiner, Art Unit 2453